Case2:21-cv-01346-JCM-EJY
Case 2:21-cv-01346-JCM-EJY Document
                           Document23
                                    18 Filed
                                       Filed08/11/21
                                             08/10/21 Page
                                                      Page11of
                                                            of12
                                                               9
Case2:21-cv-01346-JCM-EJY
Case 2:21-cv-01346-JCM-EJY Document
                           Document23
                                    18 Filed
                                       Filed08/11/21
                                             08/10/21 Page
                                                      Page22of
                                                            of12
                                                               9
Case2:21-cv-01346-JCM-EJY
Case 2:21-cv-01346-JCM-EJY Document
                           Document23
                                    18 Filed
                                       Filed08/11/21
                                             08/10/21 Page
                                                      Page33of
                                                            of12
                                                               9
Case2:21-cv-01346-JCM-EJY
Case 2:21-cv-01346-JCM-EJY Document
                           Document23
                                    18 Filed
                                       Filed08/11/21
                                             08/10/21 Page
                                                      Page44of
                                                            of12
                                                               9
Case2:21-cv-01346-JCM-EJY
Case 2:21-cv-01346-JCM-EJY Document
                           Document23
                                    18 Filed
                                       Filed08/11/21
                                             08/10/21 Page
                                                      Page55of
                                                            of12
                                                               9
Case2:21-cv-01346-JCM-EJY
Case 2:21-cv-01346-JCM-EJY Document
                           Document23
                                    18 Filed
                                       Filed08/11/21
                                             08/10/21 Page
                                                      Page66of
                                                            of12
                                                               9
Case2:21-cv-01346-JCM-EJY
Case 2:21-cv-01346-JCM-EJY Document
                           Document23
                                    18 Filed
                                       Filed08/11/21
                                             08/10/21 Page
                                                      Page77of
                                                            of12
                                                               9
Case2:21-cv-01346-JCM-EJY
Case 2:21-cv-01346-JCM-EJY Document
                           Document23
                                    18 Filed
                                       Filed08/11/21
                                             08/10/21 Page
                                                      Page88of
                                                            of12
                                                               9
Case2:21-cv-01346-JCM-EJY
Case 2:21-cv-01346-JCM-EJY Document
                           Document23
                                    18 Filed
                                       Filed08/11/21
                                             08/10/21 Page
                                                      Page99of
                                                            of12
                                                               9




          August 11, 2021.
Case 2:21-cv-01346-JCM-EJY
Case 2:21-cv-01346-JCM-EJY Document
                           Document 23
                                    18-1Filed
                                           Filed 08/10/21Page
                                               08/11/21    Page
                                                              101ofof12
                                                                      1
   Case 2:21-cv-01346-JCM-EJY
   Case 2:21-cv-01346-JCM-EJY Document
                              Document 23
                                       18-2Filed
                                              Filed 08/10/21Page
                                                  08/11/21    Page
                                                                 111ofof12
                                                                         1




  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                Benjamin Lloyd Crump
      was duly qualified and admitted on September 25, 2018 as an attorney and counselor entitled to
                    practice before this Court; and is, on the date indicated below, a(n)
                              ACTIVE member in good standing of this Bar.




                                                                           In Testimony Whereof,
                                                                       I have hereunto subscribed my
                                                                       name and affixed the seal of this
                                                                            Court at the City of
                                                                        Washington, D.C., on July 26,
                                                                                    2021.




                                                                             JULIO A. CASTILLO
                                                                               Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
Case 2:21-cv-01346-JCM-EJY
Case 2:21-cv-01346-JCM-EJY Document
                           Document 23
                                    18-3Filed
                                           Filed 08/10/21Page
                                               08/11/21    Page
                                                              121ofof12
                                                                      1
